

116 HRES 162 IH: Expressing the condolences of the House of Representatives and honoring the memory of the victims of the mass shooting in Aurora, Illinois, on February 15, 2019.
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 162IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Foster (for himself and Ms. Underwood) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the condolences of the House of Representatives and honoring the memory of the victims of the mass shooting in Aurora, Illinois, on February 15, 2019. 
Whereas, on February 15, 2019, a gunman opened fire at his coworkers in the Henry Pratt Company warehouse in Aurora, Illinois;  Whereas 5 innocent people were tragically killed in this mass shooting, and others, including officers of the Aurora Police Department, were wounded;  
Whereas the innocent employees who lost their lives that day were— (1)Russell Beyer, age 47, of Yorkville, Illinois, a 25-year company employee, proud union man and shop chairman, a loving father of 2 children and a beloved son and brother, and a fun, loving gentle giant of a guy, who would truly give you the shirt off his back;  
(2)Vicente Juarez, age 54, of Oswego, Illinois, a 15-year company employee and union man, a loving husband and father of 3 children and grandfather of 8, who had a passion for working on his 1969 Chevy Impala;  (3)Clayton Clay Parks, age 32, of Elgin, Illinois, a 2014 graduate of the College of Business at Northern Illinois University, a loving husband and father to his 9-month-old son, a leader and mentor, and an avid Chicago sports fan with a contagious smile and laugh, whose greatest joy was his family;  
(4)Josh Pinkard, age 37, of Oswego, Illinois, a plant manager for the company since 2018, and a loving husband and father of 3 children, whose heartbreaking final message to his wife was, I love you, I’ve been shot at work; and  (5)Trevor Wehner, age 21, of Sheridan, Illinois, a senior at Northern Illinois University who was killed on the first day of an internship, a loving son, brother, and boyfriend, and a high school and college baseball player active in his community who never met a stranger and made friends with everyone young and old;  
Whereas officers from the Aurora Police Department swiftly arrived at the shooting scene within 4 minutes of the first 911 call;  Whereas the officers who arrived were fired upon by the gunman almost immediately, 5 officers were wounded, and more officers rushed in to take their place;  
Whereas Aurora Police Chief Kristen Ziman said that— (1)Every time an officer was shot, another went in. No one retreated. They forged ahead with shields and weapons as true warriors do and no one backed down until the threat was eliminated.; and  
(2)The officers who were shot that day put their own lives at risk to save others. They are what it means to be a warrior. Those who were in the gunfight and those who stood ready to battle are just as worthy of the term hero.;  Whereas the 6 officers wounded or injured were— 
(1)Officer Diego Avila, who has served since 2016;  (2)Officer John Cebulski, who has served since 1988;  
(3)Officer Marco Gomez, who has served since 2005;  (4)Officer Adam Miller, who has served since 2015;  
(5)Officer Reynaldo Rivera, who has served since 1995; and  (6)Officer James Zegar, who has served since 1993;  
Whereas the Aurora Fire Department and a broad array of municipal, county, State, and Federal law enforcement and medical support agencies also responded to the emergency promptly and assisted capably in the initial crisis and the subsequent investigation;  Whereas the people of Illinois and the United States are thankful to law enforcement officers, firefighters, 911 emergency dispatchers, and emergency medical teams for their heroic response to the shooting;  
Whereas the Aurora shooting that took the lives of 2 members of the Northern Illinois University community took place one day after the February 14th anniversary of the 2008 mass shooting at Northern Illinois University that killed 5 students and wounded 17 others;  Whereas communities across Illinois, including the city of Chicago, and across the United States have suffered from the epidemic of gun violence in the United States;  
Whereas the people of Aurora, Illinois, have now joined the ever-growing list of communities that have suffered from a mass shooting; and  Whereas the Aurora community has come together in support of the families and loved ones of the victims and those injured by this mass shooting and, will, in the words of Aurora Mayor Richard Irvin, emerge as a stronger city: Now, therefore, be it  
That the House of Representatives— (1)expresses its sincere condolences to the families, friends, and loved ones of those who were killed in the tragic shooting on February 15, 2019, in Aurora, Illinois: Russell Beyer, Vicente Juarez, Clayton Parks, Josh Pinkard, and Trevor Wehner; 
(2)extends its support and prayers to those who were wounded or injured and wishes them a speedy recovery; (3)commends the law enforcement officers, emergency responders, and medical personnel who responded to the shooting with professionalism, dedication, and bravery; 
(4)expresses its support for the Aurora community in this difficult time; and (5)stands in solidarity with the victims of senseless gun violence in communities across the United States. 
